Citation Nr: 0027071	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
suffered during a fall from a window in 1976, as secondary to 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to service 
connection for the residuals of injury suffered as a result 
of the fall in 1976, the regional office (RO) has approached 
this issue on a new and material basis in light of the 
finding that a May 1991 rating decision specifically 
adjudicated the claim and was not appealed.  However, the 
Board has examined the veteran's written statement that was 
accepted as a notice of disagreement as to the May 1991 
denial of service connection for PTSD, and finds that it 
should also be construed as a notice of disagreement as to 
the issue of entitlement to service connection for residuals 
of injury arising out of the 1976 fall as secondary to PTSD.  
Consistent with the Board's finding, the appeal as to the 
original claim is therefore still considered to be in open 
status.  Consequently, the Board has recharacterized the 
issue on appeal and will proceed to review this matter on a 
de novo basis.

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for PTSD, since the veteran indicated 
disagreement with the initial rating for this disorder, the 
Board will consider entitlement to an evaluation in excess of 
10 percent from the effective date of service connection 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this regard, the Board would further note that the rating 
criteria for this disability were changed effective November 
7, 1996, and that the Board is therefore precluded from 
applying the new rating criteria prior to the effective date 
of the new criteria.  VAOPGCPREC 3-2000.  After the effective 
date of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board also observes that while the original claim on 
appeal also included a claim for service connection for shell 
fragment wound to the head, the record reflects that the 
veteran properly withdrew this issue in writing pursuant to 
38 C.F.R. § 20.204(b) (1999), in April 1996.  Consequently, 
the Board finds that this matter is no longer a subject for 
current appellate consideration.

Finally, the Board notes that an effort was made to afford 
the veteran with a hearing before the Board in Washington, 
D.C., and that the veteran failed to report without 
explanation.  The Board therefore finds that any delay of the 
consideration of this matter for the rescheduling of a 
central office hearing is not warranted.


FINDINGS OF FACT

1.  The residuals of injury suffered during a fall from a 
window in 1976 are causally related to service-connected 
PTSD.

2.  For the period of September 13, 1989 to November 6, 1996, 
the veteran's service-connected PTSD was manifested by 
symptoms that did not more nearly approximate definite social 
and industrial impairment.

3.  Since November 7, 1996, the veteran's PTSD has been 
manifested by symptoms that do not more nearly approximate 
definite social and industrial impairment, or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

4.  Since November 7, 1996, a rating in excess of 10 percent 
is not warranted under either the "old" criteria or the 
"new" criteria; neither criterion is more favorable than 
the other.


CONCLUSIONS OF LAW

1.  Residuals of injury suffered during a fall from a window 
in 1976 are proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  For the period of September 13, 1989 to November 6, 1996, 
the criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Codes 9400 
and 9411 (effective from February 3, 1988 to November 6, 
1996).

3.  Since November 7, 1996, the criteria for an evaluation in 
excess of 10 percent for PTSD under either the "old" or the 
"new" criteria for PTSD, have not been met; neither 
criteria is more favorable than the other.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Codes 9400 and 9411 (1999), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of Injury 
Suffered During a Fall from a Window in 1976, as Secondary to 
PTSD

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

Service connection for PTSD was granted by the Board in July 
1995, and the October 1995 rating decision which implemented 
the Board decision assigned a 10 percent evaluation for the 
disorder, effective from September 1989.

Thereafter, the veteran indicated disagreement with the 
assigned rating of 10 percent, and in the process, also 
continued to assert a claim for service connection for 
physical injuries that arose out of the 1976 accident as 
causally related to his PTSD.  As was noted earlier, the RO 
addressed the veteran's claim as to service connection for 
physical injuries arising out of the 1976 accident on a new 
and material basis, finding in December 1996, that the 
veteran had failed to submit evidence that justified the 
reopening of his claim.  

Reports from S. J. Hospital for the period of October 1976 to 
January 1977 indicate that the veteran fell while sleep 
walking but also that he fell 4 floors while having a 
"nightmare." 

VA psychological examination in May 1990 indicated that the 
veteran complained of numerous physical problems claimed to 
be residuals of a 1976, at which time he sustained a 
fractured pelvis, compound fracture of the left arm, internal 
injuries and other physical injuries.  The veteran asserted 
that this accident and physical injury was a direct result of 
his experiences in Vietnam, and that this was the basis for 
his claim for compensation and pension.  More specifically, 
he noted that on one occasion in Vietnam, he was asleep in a 
bunker and awakened to find a snake on his chest.  He 
reportedly brushed the snake from his chest and then dove out 
of the bunker.  After Vietnam, he reported sporadic 
nightmares about this incident.  Thereafter, in 1976, he was 
sleeping and had a nightmare about this incident and thought 
he was diving for the exit to the bunker.  Instead, he was 
diving through a 4th floor window.  Dr. M. indicated that the 
overall story presented by the veteran certainly appeared to 
be plausible.

A VA June 1990 psychiatric evaluation by Dr. H. indicated 
that the veteran appeared to have suffered from symptoms of 
PTSD leading to the traumatic episode in 1976.

A VA medical statement from September 1991 reflects a history 
that included the veteran's incident involving a snake in 
service and his 1976 accident which was allegedly caused by a 
nightmare about that incident.  The veteran's readjustment 
counselor believed that it appeared that the veteran met the 
then-current diagnostic criteria for PTSD.

VA psychological examination in November 1991 revealed that 
the veteran again related the story that he jumped out of a 
4th story window in 1976 due to a nightmare about an incident 
that occurred in Vietnam.  It was this examiner's overall 
opinion that then-current examination did not support any 
diagnosis of mental disorder under Axis I, and that there was 
no objective support for a diagnosis of PTSD. 

VA psychiatric examination in November 1991 also revealed the 
history of the snake incident in service and its relationship 
to the fall in 1976.  Dr. H. and Dr. L. joined in the opinion 
that the veteran's history contained exposure to traumatic 
stressors in Vietnam, that records from the incident of 1976 
corroborated his story about a traumatic fall following a 
nightmare, and that it would be reasonable to conclude that 
the veteran did experience symptoms of PTSD which led to 
various physical injuries.

A witness statement from February 1993 reflects another 
episode when the veteran's sleep was being disrupted due to 
an apparent nightmare.

Also of record is a statement from the veteran's sister, 
dated in March 1993, who recalled a conversation with the 
veteran's girlfriend, M. F., shortly after the 1976 fall, in 
which M. F. stated that the veteran had apparently had a 
nightmare and leaped from the bed and out the open window 
next to the bed.  His sister further recalled that when she 
spoke with the veteran shortly after the incident, he 
explained that he had been dreaming about an incident 
involving a snake when he was in Vietnam, and that he was 
making an effort to get away from it at the time he fell 
through the window.

At the veteran's hearing before a member of the Board in 
April 1993, the veteran again noted the snake incident in 
service and how it tied in to his fall in 1976.

VA PTSD examination in July 1994 revealed that the veteran 
again related the in-service episode involving the snake in 
his bunker and an additional childhood memory relating to 
snakes.  The examiner concluded that current findings did not 
amount to a significant sign of PTSD and assigned the veteran 
a global assessment of functioning (GAF) scale score of 85 
for other Axis I diagnoses and a GAF over the previous year 
of 82.

VA mental disorders examination in August 1994 revealed the 
veteran's history of the snake incident and other stressors 
in service.  In summary, Dr. S. concluded that the veteran 
fulfilled the criteria for PTSD since Vietnam, and that while 
his PTSD symptoms did not significantly impair him either 
socially or occupationally, Dr. S. believed his PTSD directly 
resulted in his physical injuries which produced moderate 
social and occupational impairment.

VA joints examination in April 1996 noted that the veteran 
described his fall in 1976 as a consequence of a flashback 
for which he had a diagnosis of PTSD.

VA social and industrial survey in May 1996 and PTSD 
examination in June 1996 again noted the veteran's history of 
the snake incident in service.  In June 1996, the same 
examiner that examined the veteran in July 1994 found that 
there had been no significant change from the previous 
findings of July 1994, which suggested no overt signs of 
PTSD.  The diagnosis included nightmare disorder, and the 
examiner assigned a GAF of 85.  The veteran was assigned a 
GAF for the previous year of 82.

At the veteran's personal hearing in March 1998, the veteran 
testified that he had been told by five different VA 
physicians that the injuries he sustained in the fall of 1976 
were related to his service-connected PTSD (transcript (T.) 
at pp. 5-6).


Analysis

At the outset, the Board notes that crux of the veteran's 
claim for service connection is that his PTSD proximately 
caused the injuries he sustained in the fall of 1976.  In 
this regard, while the Board notes the opinions of a November 
1991 examiner, and another examiner from July 1994 and June 
1996, that there were no overt signs of PTSD much less a 
correlation between PTSD and the 1976 incident, the record 
also contains VA examiners' opinions beginning from May 1990 
that not only include a diagnosis of PTSD, but go farther, 
and opine a direct relationship between the veteran's PTSD 
and the physical injuries he sustained in the 1976 incident.  
In addition, the Board notes that the opinions linking PTSD 
with the 1976 incident are essentially uncontroverted by any 
other physician whose opinion is of record, and the tenets of 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), and other 
judicial mandates clearly preclude VA or the Board from 
unilaterally substituting its own opinion to the contrary 
based on its own judgment.  Moreover, the Board notes that 
immediately following the 1976 accident, the veteran provided 
statements of medical history in the context of treatment 
that linked a nightmare to the fall that caused numerous 
physical injuries.  The Board finds these statements, 
spontaneously provided at the actual time of the event in 
question and before any claim for benefits had been 
submitted, are entitled to great probative weight.  

In summary, the Board finds that while the findings are not 
universal or unequivocal in nature, the evidence is certainly 
at least in equipoise with regard to an etiological and 
influential relationship between the veteran's PTSD and the 
fall of 1976, and that the benefit of the doubt under these 
circumstances must be resolved in the veteran's favor.  
Consequently, service connection for residuals of injury 
suffered during the veteran's fall from a window in 1976 is 
in order.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
PTSD

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD by 
the Board in a decision in July 1995.  Later, an October 1995 
rating decision implemented the Board's decision, and 
assigned a 10 percent evaluation, effective from September 
13, 1989, based on service medical records and a Department 
of Veterans Affairs (VA) examination report from July 1994.  
Private medical records from C. H. Services for the period of 
April to December 1989 indicate some treatment for drug 
abuse.  These records further reveal that in August 1989, the 
veteran was treated for cluster headaches which had 
reportedly been a problem for the previous eight years.

The veteran was afforded a VA psychological assessment in May 
1990 followed by a VA examination for compensation and 
pension purposes in June of 1990.  Mood and affect were 
indicated to be stable and appropriate.  It was noted that no 
prior records were available at either time.  It was reported 
that the veteran complained of physical problems which he 
claimed were a direct result of an accident occasioned by his 
experiences in Vietnam.  He stated that he served as a squad 
leader in an infantry unit for the first four months he was 
in Vietnam and was later assigned duties as a photographer 
and news writer for the last eight months when he was exposed 
to a great many war casualties.  He related that he was in 
frequent contact with the enemy and saw a number of his 
friends killed and maimed.  

As was noted earlier, the veteran also noted the in-service 
incident involving the snake in his bunker and that he had 
been having a dream about it at the time he jumped from a 
fourth floor window in 1976.  He related that after telling 
his physicians about the dream during his subsequent 
hospitalization, he had been referred for extensive 
psychological evaluation.  The examiner noted that the 
results of this evaluation would be essential in a diagnosis 
in the current case.  The veteran also elaborated on other 
Vietnam experiences and stressors encountered in that 
context. 

The appellant also reported that he sustained shell fragment 
wounds to the back of his head when a soldier who was near 
him stepped on a mine and lost an arm and a leg.  Social 
history was obtained indicating that he had divorced his 
first wife in 1969 after a short marriage, and that he later 
remarried approximately four years earlier.  The veteran also 
reported over three years of college.  He returned to college 
following the service but did not finish, and instead 
obtained a commercial pilot's license.  Eventually, he went 
into the auto leasing business, and had been in this business 
ever since without employment problems.  It was noted that he 
became addicted to pain medication after his injury in 1976, 
but that he had attended Narcotics Anonymous for the past 18 
months and was currently "clean drugwise" and used minimal 
alcohol.  

During this assessment, the veteran reportedly denied that he 
had any current psychological problem.  Since his 1976 
accident, he had only had a few nightmares.  He also denied 
that these nightmares were currently a problem.  The 
veteran's overall psychological profile was indicated to be 
within normal limits but that a neurotic picture was likely 
indicated.  The examiner noted, however, that given the 
unusual clinical picture presented by the veteran of denying 
a psychological problem but claiming PTSD, nothing specific 
regarding the psychological status of the veteran could be 
provided at that time.   

At the subsequent VA psychiatric examination in June 1990, 
however, diagnoses that included (provisional) history of 
PTSD were rendered.  The examiner commented that the veteran 
appeared to have suffered from symptoms of PTSD leading to 
the traumatic episode in 1976, but that the records of 
evaluation and treatment from that time were not currently 
available.  It was noted that the disorder may have been 
existing in remission since the veteran had been using 
opiates and had not been involved in any intensive therapy.  
The veteran was advised to obtain additional treatment.

A narrative summary dated in September 1991 was received from 
a counseling therapist at a Vet Center noting that the 
veteran had been experiencing recurrent intrusive 
recollections of combat experiences and recurrent nightmares 
about the snake incident in service.  It was further noted 
that the veteran had avoided dealing with Vietnam-related 
combat issues for years, and had become emotionally distant 
from friends and family.  It was also indicated that the loss 
of friends during the war had restricted his emotional 
involvement.  Symptoms noted at this time included some sleep 
difficulty, flat verbalization, hypervigilance and startle 
response.  The examiner concluded that the veteran's then-
current symptomatology met the diagnostic criteria for PTSD. 

VA psychological examination in early November 1991 revealed 
that the veteran had been participating in PTSD groups on a 
regular basis and that although he had been dismissed from a 
position as a car salesman due to the submission of a 
fraudulent credit application, he had begun to work as a 
legal assistant for a law firm.  This examiner found that the 
veteran's profile still did not support a diagnosis of PTSD 
and further noted that the veteran did not seem to be 
experiencing and significant degree of emotional distress.

The veteran was afforded another VA examination approximately 
one week later, and essentially reiterated content noted on 
prior evaluation.  It was added he had no recurring 
nightmares in the previous three or four years, although he 
did complain of sleep difficulty.  He also reported that he 
did think about the war because he was writing a book, but 
that he did not have intrusive thoughts.  He related that he 
had little patience for irrational and inconsistent behavior 
by authority figures.  In this regard, it was reported that 
he was angry with the department of motor vehicles because he 
was denied a license to sell cars because of a prior felony 
conviction for fraud in 1987.  It was noted that he had 
become divorced from his second wife in 1990.  The appellant 
did, however, indicate that he had friends and was dating 
again.  He also noted that he went to plays and cultural 
events for enjoyment.  He stated that he was employed full-
time as a legal assistant. 

Mental status examination revealed an euthymic mood and no 
evidence of psychotic thinking, and judgment and insight 
appeared intact.  Following evaluation of the clinical record 
and the mental status examination, a panel of two examiners 
opined that while the veteran's presentation and history were 
clearly atypical, his history did contain exposure to 
traumatic stressors in Vietnam which corroborated a diagnosis 
of PTSD that was found to be essentially in remission. 

A witness statement from February 1993 reflects an episode 
when the veteran's sleep was being disrupted due to an 
apparent nightmare.

At the veteran's hearing before a member of the Board in 
April 1993, the veteran testified to some sleep difficulties 
(T. at p. 7).  The veteran further noted that he continued to 
have problems with nightmares about incidents in Vietnam (T. 
at pp. 10-11).  He had been evaluated for his PTSD by the VA 
on two prior occasions (T. at p. 14).  His main symptom was 
associated with sleep and/or sleep deprivation due to 
recurrent distressing dreams in which events from the war 
were reexperienced (T. at pp. 14-15).  

Pursuant to subsequent Board remand in June 1993, the veteran 
was afforded a VA psychological assessment in July 1994.  
Subjectively, the veteran reported that he still experienced 
occasional nightmares about his Vietnam experiences, but 
denied increased arousal, recurrent intrusive thoughts, or 
persistent avoidance response.  Objectively, the veteran's 
mood was found to be euthymic and his affect appropriate and 
broad.  There were also no signs of deficits in basic 
intellectual or memory functioning.  In summary, it was found 
that current psychological evaluation showed no significant 
signs of PTSD at that time even though the veteran reported 
occasional dreams of events which had occurred in Vietnam.  
The examiner assigned the veteran a global assessment of 
functioning (GAF) scale score of 85 for other Axis I 
diagnoses and a GAF over the previous year of 82.

The psychological assessment was followed by a VA psychiatric 
examination in August 1994, the narrative of which entailed a 
comprehensive recitation of social, employment, medical and 
personal background history, in addition to an extensive 
reporting of current psychiatric symptoms and observations.  
Subjectively, the veteran noted symptoms of avoidance, easy 
agitation, hypervigilance and intrusive memories about 
Vietnam.  He further noted that he would experience 
significant startle response, would occasionally isolate, and 
had experienced flashbacks.  He also complained of some 
initial insomnia and light sleeping, and that he would 
experience nightmares in clusters.  Some of the symptoms were 
continuous since Vietnam and some were intermittent.  The 
veteran believed that his symptoms might be worsening since 
there was less time between nightmare clusters in recent 
years.  Psychiatric symptoms were not believed to have an 
impact occupationally, and the only impact socially was a 
tendency to annoy people when he wanted to isolate and not be 
sociable.  In addition to his position as a legal assistant, 
the veteran had also started a business involved with 
attorney referrals.  He was currently living with his 
girlfriend in an apartment with their child.  

Mental status examination revealed that the veteran was 
cooperative and reliable, affect was full and appropriate 
with slight anxiety, thought processes were coherent and 
organized, and insight and judgment were very good.  The 
diagnosis included PTSD.  It was the examiner's opinion that 
the veteran did fulfill the criteria for PTSD stemming from 
his experiences in Vietnam.  Symptoms were again noted to wax 
and wane, and that while the veteran had no recollection 
subjectively of nightmares, it was clear from witnesses that 
he experienced recurrent nightmares.  Overall, symptoms were 
believed to have continued since Vietnam, although currently, 
the examiner noted that PTSD did not impair his occupational 
or social functioning except for some mild isolation 
socially.  

A private chiropractic report from March 1996 reflects the 
veteran's history of certain continuous physical symptoms 
related to his fall of 1976, in addition to depression, and 
sleep and memory loss.  

VA joints examination in April 1996 noted that the veteran 
described his fall in 1976 as a consequence of a flashback 
for which he had a diagnosis of PTSD.

VA social and industrial survey in May 1996 revealed an 
assessment that the veteran was able to support himself 
industrially, although the veteran reported increasing 
disabling problems.  

PTSD examination in June 1996 noted the veteran's success in 
both his legal assistant position and a more recent business 
enterprise.  The veteran did, however, note a recent 
separation from his girlfriend of several years with whom he 
had a child.  Mood at this time was euthymic and affect was 
appropriate and broad.  There were also no signs of any 
deficits in basis intellectual or memory functioning.  The 
examiner found that there had been no significant change from 
the previous findings of July 1994, which suggested no overt 
signs of PTSD.  The diagnosis included nightmare disorder, 
and the examiner assigned a GAF of 85 and a GAF for the 
previous year of 82.

At the veteran's personal hearing in March 1998, the veteran 
indicated that his sleeping problems had progressively 
worsened since the assignment of his 10 percent evaluation 
(T. at p. 17).  Nightmares occurred at the rate of about one 
every other night (T. at p. 17).  He described himself as 
somewhat hypervigilant (T. at p. 17).  Some nights he would 
get no sleep and others, just a few hours (T. at p. 17).  
While he would avoid crowds, he stated that he had many 
friends (T. at p. 18).  He denied any current treatment for 
his PTSD (T. at p. 18).  His hobby was flying and he got 
along with members of his family (T. at p. 19).  He described 
a wonderful relationship with his daughter and indicated that 
his neighbors were pretty nice (T. at p. 20).  The worst of 
his PTSD was his sleeping problem, and he also noted a 
feeling of becoming less tolerant (T. at pp. 21-22).  The 
veteran currently had two roommates with whom he had good 
relationships (T. at pp. 22-23).


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "new" 
criteria direct that a 10 percent evaluation is warranted if 
there is occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Codes 9400 and 9411.

The "old" criteria provide a 30 percent evaluation if there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the initiative, flexibility, efficiency and 
reliability levels are so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. Part 4, Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability, which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (1999) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of 
September 13, 1989 to November 6, 1996 solely under the 
"old" criteria as required pursuant to VAOPGCPREC 3-2000, 
the Board first notes that although the veteran consistently 
reported sleep difficulty and intermittent nightmares, at 
least two examiners expressed some reservation about even the 
appropriateness of a diagnosis of PTSD.  In addition, as to 
those examiners that did support the diagnosis, there was at 
most a finding that the veteran's PTSD had very little impact 
on the veteran occupationally, and only mild social 
impairment.  In this regard, the Board finds it significant 
that the veteran has both continued as a legal assistant and 
begun his own business, and that he reports many friends and 
several close relationships.  The Board further notes that 
although the only GAF scores provided were given for 
diagnoses that did not include PTSD, even if such scores were 
associated with PTSD, they would not be reflective of more 
than mild disability.

As was noted above, for a 30 percent evaluation under the 
"old" criteria, the evidence must demonstrate definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and evidence that 
initiative, flexibility, efficiency and reliability levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment.  Consequently, 
while the Board appreciates the veteran's sleep problems, 
periodic nightmares, and other symptoms throughout the period 
of September 13, 1989 to November 6, 1996, the Board finds 
that the veteran's PTSD symptoms during this time period as 
demonstrated by their impact on the veteran both socially and 
industrially were not of such severity to rise to the level 
of definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and a reduction of initiative, flexibility, efficiency and 
reliability levels so reduced by reason of psychoneurotic 
symptoms as to result in definite industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  Thus, the Board finds that an evaluation 
for PTSD in excess of 10 percent for this period under the 
"old" criteria is not warranted.

Clearly, the veteran's psychiatric disorder during the period 
of September 13, 1989 to November 6, 1996 does not meet the 
type of considerable occupational and/or social impairment 
warranted for a 50 percent rating, the severe occupational 
and/or social impairment warranted for a 70 percent rating, 
or the total occupational and/or social impairment warranted 
for a 100 percent rating, under the "old" criteria.  The 
Board notes once again that while the veteran does 
consistently report sleep disturbance, recurrent nightmares, 
and other symptoms which are significant symptoms for 
appellate consideration, the Board finds that these symptoms 
alone do not justify an increased rating in the context of 
the overall level of industrial and social impairment.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
however, the Board notes that with the exception of the 
veteran's testimony from March 1998, the Board decision will 
be based on the same medical evidence of record already 
addressed above, and that this evidence does not entitle the 
veteran to an evaluation in excess of 10 percent for PTSD 
under either criterion.  In this regard, the Board notes that 
the RO made an effort to afford the veteran with a new 
examination, but that the veteran failed to report for the 
examination as scheduled in 1999 without any explanation.  
There is also no indication in the record that a notice 
regarding the scheduled examination was not received by the 
veteran.  The Board further finds that it is unable to 
distinguish on the facts of this case how either the "old" 
or the "new" criteria could be found to be more favorable.  
In any event, a rating higher than 10 percent is not 
warranted under either the "old" or the "new" criteria.  

Accordingly, while the Board notes that the veteran asserted 
a worsening of his symptoms at the time of the March 1998 
hearing, the medical evidence still does not demonstrate more 
than mild social impairment and little or no industrial 
impact.  Thus, the Board must also conclude that the 
veteran's PTSD since November 7, 1996 is also manifested by 
symptoms that do not more nearly approximate definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and a reduction of 
initiative, flexibility, efficiency and reliability levels so 
reduced by reason of psychoneurotic symptoms as to result in 
definite industrial impairment for a 30 percent evaluation 
under the "old" criteria found in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, or the kind of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) consistent with a 30 percent 
evaluation under the "new" criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.

The Board further notes that the veteran's psychiatric 
disorder does not meet the type of considerable occupational 
and/or social impairment warranted for a 50 percent rating, 
the severe occupational and/or social impairment warranted 
for a 70 percent rating, or the total occupational and/or 
social impairment warranted for a 100 percent rating, under 
either the "old" or "new" criteria.  Once again, the Board 
finds that while the veteran has complained of an increase in 
sleep disturbance, less tolerance, and other symptoms 
significant for appellate consideration, the Board finds that 
these symptoms do not justify an increased rating.

The Board notes that the above determination is based not 
only on the current level of the veteran's PTSD, but on the 
level of disability at the time that service connection was 
initially established.  See Fenderson v. West, supra.  Should 
the severity of the disability increase in the future, the 
veteran may apply for an increased rating.



ORDER

Entitlement to service connection for residuals of injury 
suffered during a fall from a window in 1976 is granted.

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

